Title: From George Washington to Major General Robert Howe, 27 June 1780
From: Washington, George
To: Howe, Robert



Dr Sir
Head Quarters Ramapough [N.J.] June 27th 1780

Before this the Connecticut division will probably have joined you. The rest of the army arrived here yesterday. The delay which has occurred makes it probable the enemy either had not or have relinguished the project of attacking West Point; and only intend to retard our preparations by menacing us at different points and obliging us to call out the militia. I believe what they have done hitherto will rather be of service than disservice to us as it seems to have given a stimulous to the states. But this would not be the case if we should continue to keep in the field a considerable body of militia which besides interfering with the drafts

for the Continental batalions, will injure the operations of Agriculture. The removal of our stores in the Jerseys to remoter deposits and the present disposition of our Continental force seem to supersede the necessity of the services of the Militia and to give us tolerable security without them. I have therefore written to send back the Militia marching from Massachusettes & Connecticut; the letters for this purpose are inclosed; you will be pleased to forward them without delay.
With the augmentation of the Connecticut line I take it for granted, your garrison will amount in Continental troops to the number mentioned in a former letter. You will therefore dismiss all the militia which may be in the garrison. If your number should not be complete without them you can detain one of the Connecticut state regiments.
You will be pleased immediately to send me an exact field return on the honor of the Officers commanding brigades of the number of Continental troops under your command, fit for action—of the serviceable military stores of every kind and of your provision specifying the quantity at each work—that I may form a judgment with certainty upon your situation. These returns may be sent successively as they may be completed. I am with the greatest esteem & regard D. Sir Your most Obedt.
